

108 S1329 IS: National Aviation Heritage Area Reauthorization Act
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1329IN THE SENATE OF THE UNITED STATESApril 22, 2021Mr. Portman (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the National Aviation Heritage Area Act to reauthorize the National Aviation Heritage Area, and for other purposes.1.Short titleThis Act may be cited as the National Aviation Heritage Area Reauthorization Act.2.Reauthorization of the National Aviation Heritage AreaSection 512 of the National Aviation Heritage Area Act (54 U.S.C. 320101 note; Public Law 108–447; 118 Stat. 3367; 133 Stat. 2713) is amended by striking September 30, 2022 and inserting September 30, 2036.